DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12, 14, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casagrande US 20170141857.
claim 8, Casagrande discloses a monitoring device (2, see fig. 1, [0034]) configured to monitor a functionality of a signal processing circuit (9, see fig. 1, [0034]), the monitoring device comprising: 
a first signal input configured to receive an output signal of a signal generator (comparator receives a reference signal Ref from a reference signal oscillator, see fig. 1, [0012], [0023], [0034]);
a second signal input configured to receive a modulated signal generated by a delta-sigma modulator in the signal processing circuit, wherein the delta-sigma modulated signal is based on the output signal of the signal generator (comparator receives modulation signal from sigma-delta modulator, see fig. 1, [0012], [0023], [0034]); and
a comparison circuit that is configured to receive the output signal of the signal generator and the modulated signal and compare the modulated signal with the output signal in order to monitor a correct signal generation of the delta-sigma modulator based on a comparison result (comparator compares input signals from oscillator and modulator, and output comparison signals, see fig. 1, [0034], [0036]).
	Regarding claim 9 as applied to claim 8, Casagrande further discloses wherein the monitoring device is configured to generate a comparison value for monitoring the signal processing circuit based on data received by the first signal input and based on data received by the second signal input (see [0034]).
	Regarding claim 10 as applied to claim 8, Casagrande further discloses wherein the output signal of the signal generator is a sequence of digital signals for controlling a frequency ramp (see fig. 1, [0034]).
claim 11 as applied to claim 10, Casgrande further discloses wherein the sequence of digital signals comprises rational numbers, and wherein the modulated signal comprises a sequence of natural numbers (see [0034]; digital signals provided from the oscillator and modulator are represented by zeroes and ones).
	Regarding claim 12 as applied to claim 9, Casagrande further discloses a signal output, wherein the monitoring device is configured to output an error information signal via the signal output if the comparison value lies outside of a predetermined tolerance range (see fig. 1, [0034]).
Regarding claim 14 as applied to claim 8, Casagrande further discloses wherein the modulated signal is an input signal for a multi-modulus divider of a phase-locked loop of a radar sensor (see fig. 1, [0034]-[0035]).
Regarding claim 23 as applied to claim 8, Casagrande further discloses wherein the modulated signal is configured to control a division ratio of a frequency divider (see fig. 1, [0034]-[0035]).
	
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Upadhyaya 20160322979 and Bharadwaj et al 20170045607 discloses a radar device, comprising:
a phase-locked loop configured to generate a radio frequency signal, wherein the phase-locked loop includes a multi-modulus divider;

a signal generator configured to generate an input signal for the delta-sigma modulator; and
a third monitoring circuit configured to monitor the signal generator.
	The instant invention discloses multiple monitoring units in the form of a first monitoring circuit configured to monitor a locked state of the phase-locked loop; and a second monitoring circuit configured to monitor the delta-sigma modulator, which in combination with the other recited limitations, is not disclosed, suggested, or made obvious by Upadhyaya, Bharadwaj, or any other prior art of record, alone, or in combination. Claims 2-7 are allowed by virtue of being dependent on claim 1.
	Claim 13 is allowable in view of the amendment to the claim. The amendment to the claim incorporates subject matter previously deemed allowable if rewritten in independent form into other claim limitations of a base claim.
	Claims 15, 18, and 20 are allowed in view of the amendment to the claims and associated remarks submitted October 28, 2021. They are persuasive over the prior art of record, Upadhyaya et al 20160322979.
	Claims 16, 17, and 24-25 are allowed by virtue of being dependent on claim 15. Claim 19 is allowed by cirtue of being dependent on claim 18. Claims 26-28 are allowed by virtue of being dependent on claim 20
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of claim 21, in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi 20160049947 discloses a spread spectrum clock generator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648